Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and the election of species of “spectral centroid” and “spectral spread” in the reply filed on 02/09/2021 is acknowledged.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. GB1605969.3, filed on 04/07/2016.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/05/2018, 05/07/2020, 4 on 12/21/2020, and 02/02/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 400 in Figure 6, 612 and 652 in Figure 9.  
The drawings are objected to because Figure 10 details the I/O as 785, secondary as 782, CPU as 781, RAM as 784, ROM as 783, and network as 786. The specifications detail Figure 10 in [00158] with the details of the I/O as 790, secondary storage as 784, CPU has 782, RAM as 788, ROM as 786, and network as 792.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4, 17, 46-47, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Jalilian (US20190072379) in view of Willis (US20170090054).
In regards to Claim 1, Jalilian teaches “A system for processing wellbore data (computer – [0038]; signal processing device – [0045]), the system comprising: a receiver unit comprising a processor (processor – [0045]) and a memory (memory, storage – [0101]), wherein the receiver unit is configured to receive a signal from a sensor disposed in a wellbore (distributed acoustic sensing system coupled to optical fiber – [0048]; wellbore – [0092]), wherein a processing application is stored in the memory (non-transitory computer readable medium – [0045]), and wherein the processing application, when executed on the processor, configures the processor to: receive the signal from the sensor, wherein the signal comprises an indication of an acoustic signal received within the wellbore (dynamic strain measurements, acoustics – [0038]; distributed acoustic sensing – [0048]) wherein the signal is indicative of the acoustic signal across a frequency spectrum (frequency domain representation – Figure 4); determine a (frequency centroid, spectrum flux – [0050]; determine event parameters from measurements, 204 – Figure 2); and generate an output comprising the plurality of frequency domain features (graphs of spectral flux for a signal – [0079], Figure 5)..”
Jalilian does not teach “wherein the signal comprises an indication of an acoustic signal received at one or more depths within the wellbore.”
Willis teaches “wherein the signal comprises an indication of an acoustic signal received at one or more depths within the wellbore (measure strain changes in the fiber optic cable at various depths – [0031]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jalilian to incorporate the teaching of Willis to take measurements at various depths. Doing so would improve the monitoring and detection of events with distributed acoustic sensing system in a wellbore.

	In regards to Claim 2, Jalilian in view of Willis discloses the claimed invention as detailed above and Jalilian further teaches “the sensor, wherein the sensor comprises a fiber optic cable disposed within the wellbore (distributed acoustic sensing system coupled to optical fiber – [0048]; wellbore – [0092]); and an optical generator coupled to the fiber optic cable, wherein the optical generator is configured to generate a light beam and pass the light beam into the fiber optic cable (distributed acoustic sensing with fiber and coherent laser pulse – [0048]).”

Claim 4, Jalilian in view of Willis discloses the claimed invention as detailed above and Jalilian further teaches “the plurality of frequency domain features of the signal comprise a spectral centroid (frequency centroid – [0050]), and wherein the spectral centroid is indicative of a center of mass of the frequency spectrum of the acoustic signal (                        
                            
                                
                                    
                                        
                                            ∑
                                            
                                                n
                                                =
                                                0
                                            
                                            
                                                N
                                                -
                                                1
                                            
                                        
                                        
                                            
                                                
                                                    f
                                                
                                                
                                                    n
                                                
                                            
                                            
                                                
                                                    x
                                                
                                                
                                                    n
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            ∑
                                            
                                                n
                                                =
                                                0
                                            
                                            
                                                N
                                                -
                                                1
                                            
                                        
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    n
                                                
                                            
                                        
                                    
                                
                            
                        
                     , fn is frequency at sample n, xn is magnitude of frequency at sample n- [0008]).”

	In regards to Claim 17, Jalilian in view of Willis discloses the claimed invention as detailed above and Jalilian further teaches “a processor unit comprising a processor and a memory  (computer – [0038]), wherein the processor unit is adapted for signal communication with receiver (signal processing device communicatively coupled to the interrogator to receive the output signal – [0045]), and wherein the memory comprises an analysis application, that when executed on the processor, configures the processor to (processor and non-transitory computer readable medium communicatively coupled, computer readable medium encoded on it statements and instructions to cause the process to perform signal processing – [0045]): receive, from the receiver, comprising plurality of frequency domain features, wherein the frequency domain features are indicative of acoustic signal within wellbore (frequency centroid, spectrum flux – [0050]; determine event parameters from measurements, 204 – Figure 2), and wherein the frequency domain features are indicative of the acoustic signal across frequency spectrum (frequency domain representation; frequency domain representation of the signal – [0014], Figure 4); compare the plurality of frequency domain features with one or more event signatures (compares percent activity of signal to threshold that specifies minimum percent activity to conclude event has occurred – [0081]), (activity threshold – [0081]); determine that the plurality of frequency domain features match at least one event signature of the one or more event signatures (compares to activity threshold – [0081]); determine the occurrence of at least one event based on the determination that the plurality of frequency domain features match the at least one event signature (comparison to threshold concludes that event has occurred – [0081]); and generate an output of the occurrence of the at least one event based on the determination (“event graph window graphically depicts when and where various events have occurred” – [0093]).”

In regards to Claim 46, Jalilian teaches “A method for processing wellbore data, the method comprising: receiving, by a receiver unit comprising a processor (processor – [0045])and a memory (memory, storage – [0101]), a signal from a sensor in a wellbore, wherein the signal comprises an indication of an acoustic signal received at one or more depths within the wellbore (distributed acoustic sensing system coupled to optical fiber – [0048]; wellbore – [0092]), wherein the signal is indicative of the acoustic signal across a frequency spectrum (frequency domain representation – Figure 4); determining a plurality of frequency domain features of the signal across the frequency spectrum (frequency centroid, spectrum flux – [0050]; determine event parameters from measurements, 204 – Figure 2); and generating, by the processor, an output comprising the plurality of frequency domain features (graphs of spectral flux for a signal – [0079], Figure 5).”

Willis teaches “wherein the signal comprises an indication of an acoustic signal received at one or more depths within the wellbore (measure strain changes in the fiber optic cable at various depths – [0031]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jalilian to incorporate the teaching of Willis to take measurements at various depths. Doing so would improve the monitoring and detection of events with distributed acoustic sensing system in a wellbore.

In regards to Claim 47, Jalilian in view of Willis discloses the claimed invention as detailed above and Jalilian further teaches “receiving the signal from the sensor, wherein the sensor comprises a fiber optic cable disposed within the wellbore  (distributed acoustic sensing system coupled to optical fiber – [0048]; wellbore – [0092]), wherein an optical generator is coupled to the fiber optic cable, and wherein the optical generator generates a light beam and pass the light beam into the fiber optic cable (distributed acoustic sensing with fiber and coherent laser pulse – [0048]).”

In regards to Claim 49, Jalilian in view of Willis discloses the claimed invention as detailed above and Jalilian further teaches “the plurality of frequency domain features of the signal comprise a spectral centroid (frequency centroid – [0050]), and wherein the spectral (                        
                            
                                
                                    
                                        
                                            ∑
                                            
                                                n
                                                =
                                                0
                                            
                                            
                                                N
                                                -
                                                1
                                            
                                        
                                        
                                            
                                                
                                                    f
                                                
                                                
                                                    n
                                                
                                            
                                            
                                                
                                                    x
                                                
                                                
                                                    n
                                                
                                            
                                        
                                    
                                
                                
                                    
                                        
                                            ∑
                                            
                                                n
                                                =
                                                0
                                            
                                            
                                                N
                                                -
                                                1
                                            
                                        
                                        
                                            
                                                
                                                    x
                                                
                                                
                                                    n
                                                
                                            
                                        
                                    
                                
                            
                        
                     , fn is frequency at sample n, xn is magnitude of frequency at sample n- [0008]).”

Claims 3, 5, 48, and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Jalilian in view of Willis and Valero (US20120201096).
In regards to Claim 3, Jalilian in view of Willis discloses the claimed invention as detailed above and Jalilian further teaches “the plurality of frequency domain features of the signal comprise at least two of: a spectral centroid (frequency centroid – [0050]).”
Jalilian in view of Willis does not teach “a spectral spread.”
Valero teaches “a spectral spread (spectrum spread – [0089]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jalilian in view of Willis to incorporate the teaching of Valero to incorporate a spectral spread with acoustic signals. Doing so would improve the monitoring and detection of acoustic measurements through drilling and logging applications in a wellbore.

	In regards to Claim 5, Jalilian in view of Willis discloses the claimed invention as detailed above except for “the plurality of frequency domain features of the signal comprise a spectral spread, wherein the spectral spread is indicative of an energy distribution of the acoustic signal around a spectral centroid.”
	Valero teaches “the plurality of frequency domain features of the signal comprise a spectral spread, wherein the spectral spread is indicative of an energy distribution of the (spectrum spread (variance) around the spectral mean frequency – [0089]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jalilian in view of Willis to incorporate the teaching of Valero to incorporate a spectral spread with acoustic signals. Doing so would improve the monitoring and detection of acoustic measurements through drilling and logging applications in a wellbore.

In regards to Claim 48, Jalilian in view of Willis discloses the claimed invention as detailed above and Jalilian further teaches “the plurality of frequency domain features of the signal comprise at least two of: a spectral centroid (frequency centroid – [0050]).”
Jalilian in view of Willis does not teach “a spectral spread.”
Valero teaches “a spectral spread (spectrum spread – [0089]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jalilian in view of Willis to incorporate the teaching of Valero to incorporate a spectral spread with acoustic signals. Doing so would improve the monitoring and detection of acoustic measurements through drilling and logging applications in a wellbore.

In regards to Claim 50, Jalilian in view of Willis discloses the claimed invention as detailed above except for “the plurality of frequency domain features of the signal comprise a 
	Valero teaches “the plurality of frequency domain features of the signal comprise a spectral spread, wherein the spectral spread is indicative of an energy distribution of the acoustic signal around a spectral centroid (spectrum spread (variance) around the spectral mean frequency – [0089]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jalilian in view of Willis to incorporate the teaching of Valero to incorporate a spectral spread with acoustic signals. Doing so would improve the monitoring and detection of acoustic measurements through drilling and logging applications in a wellbore.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Jalilian in view of Willis and Lu (US20180010443).
	In regards to Claim 20, Jalilian in view of Willis discloses the claimed invention as detailed above except for “one or more event signatures comprise a gas leak signature, wherein the gas leak signature is indicative of a gas leak from a formation in the wellbore through a leak path, and wherein the determination of the occurrence of the at least one event comprises a determination of the gas leak from the formation to the annulus in the wellbore.”
	Lu teaches “one or more event signatures comprise a gas leak signature (data for flow scenarios collected from logging data, such as leaks – [0033]), wherein the gas leak signature is indicative of a gas leak from a formation in the wellbore through a leak path, and wherein the (suitable flow-detection  for determining of leak – [0033]; leak quantification – [0041]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jalilian in view of Willis to incorporate the teaching of Lu to measure the gas leak. Doing so would improve the monitoring and detection of gas leak events.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Jalilian in view of Willis and Coates (US20120298421).
In regards to Claim 21, Jalilian in view of Willis discloses the claimed invention as detailed above except for “the one or more event signatures comprise a gas influx signature, wherein the gas influx signature is indicative of a gas inflow from a formation into the wellbore, and wherein the determination of the occurrence of the at least one event comprises a determination of the gas influx from the formation to the wellbore.”
	Coates teaches “the one or more event signatures comprise a gas influx signature (signals indicative of gas influx – [0025]), wherein the gas influx signature is indicative of a gas inflow from a formation into the wellbore (detecting influx of gas into borehole, borehole extending into a formation – [0011]), and wherein the determination of the occurrence of the at least one event comprises a determination of the gas influx from the formation to the wellbore (acquire signals indicative of gas influx, process and analyze those signals, convey the signals and results – [0025]).”
.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Jalilian in view of Willis and Kaiser (US20160201453).
In regards to Claim 22, Jalilian in view of Willis discloses the claimed invention as detailed above except for “the one or more event signatures comprise a liquid inflow signature, wherein the liquid inflow signature is indicative of a liquid inflow from a formation into the wellbore, and wherein the determination of the occurrence of the at least one event comprises a determination of the liquid inflow from the formation to the wellbore.”
Kaiser teaches “the one or more event signatures comprise a liquid inflow signature, wherein the liquid inflow signature is indicative of a liquid inflow from a formation into the wellbore (inflow performance relationship of liquid level in formation – [0031]), and wherein the determination of the occurrence of the at least one event comprises a determination of the liquid inflow from the formation to the wellbore (determining relationship between pressure and flow rate into well bore – [0031]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jalilian in view of Willis to incorporate the teaching of Kaiser to measure the liquid inflow. Doing so would improve the monitoring and detection of liquid inflow events.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Jalilian in view of Willis and Nunes (US20160320232).
In regards to Claim 23, Jalilian in view of Willis discloses the claimed invention as detailed above except for “the one or more event signatures comprise a sand transport signature, wherein the sand transport signature is indicative of sand flowing within a carrier fluid within the wellbore, and wherein the determination of the occurrence of the at least one event comprises a determination of the sand transport   twithin the wellbore.”
	Nunes teaches “the one or more event signatures comprise a sand transport signature, wherein the sand transport signature is indicative of sand flowing within a carrier fluid within the wellbore, and wherein the determination of the occurrence of the at least one event comprises a determination of the sand transport   twithin the wellbore (fiber optic cables used for measuring fluid flow by acoustic signatures, listening for sand flow – [0015]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jalilian in view of Willis to incorporate the teaching of Nunes to measure the sand flow. Doing so would improve the monitoring and detection of events caused by acoustic signatures.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Jalilian in view of Willis and Dusterhoft (US20110011577).
In regards to Claim 24, Jalilian in view of Willis discloses the claimed invention as detailed above except for “the one or more event signatures comprise a sand restriction 
Dusterhoft teaches “the one or more event signatures comprise a sand restriction signature, wherein the sand restriction signature is indicative of a liquid flow past a sand restriction in a tubular within the wellbore, and wherein the determination of the occurrence of the at least one event comprises a determination of the sand restriction in the tubular (fluid collection includes sand control screen which includes sensor – [0081]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jalilian in view of Willis to incorporate the teaching of Dusterhoft to measure the fluid flow with a sensor system integrated with the sand control. Doing so would improve the monitoring and detection of liquid flow events.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Jalilian in view of Willis and Goldner (US20140110124).
In regards to Claim 25, Jalilian in view of Willis discloses the claimed invention as detailed above except for “the one or more event signatures comprise a casing fluid flow signature, wherein the casing fluid flow signature is indicative of a fluid flow between a casing and a formation, and wherein the determination of the occurrence of the at least one event comprises a determination of the fluid flow between the casing and the formation.”
Goldner teaches “the one or more event signatures comprise a casing fluid flow signature, wherein the casing fluid flow signature is indicative of a fluid flow between a casing (optical fiber sensors installed outside of casing for detection of fluid migration through the casing – [0017]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jalilian in view of Willis to incorporate the teaching of Goldner to measure the fluid inflow with the casing. Doing so would improve the monitoring and detection of fluid flow.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Jalilian in view of Willis and Vigneaux (US20110094741).
In regards to Claim 27, Jalilian in view of Willis discloses the claimed invention as detailed above except for “the one or more event signatures comprise a fluid leak signature, wherein the fluid leak signature is indicative of a liquid flow past a downhole plug within the wellbore, and wherein the determination of the occurrence of the at least one event comprises a determination of the liquid flow past the downhole plug within the wellbore.”
Vigneaux teaches “the one or more event signatures comprise a fluid leak signature (estimating the leak of fluid in the formation – [0001]), wherein the fluid leak signature is indicative of a liquid flow past a downhole plug within the wellbore (locating cement plug in wellbore and measuring return flow to estimate leak of fluid – [0001]), and wherein the determination of the occurrence of the at least one event comprises a determination of the (flow rate of fluid related to whether leak of fluid is present – [0036]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jalilian in view of Willis to incorporate the teaching of Vigneaux to measure the fluid flow to estimate leakage. Doing so would improve the monitoring and detection of fluid leakage events.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Jalilian in view of Willis and Dykstra (US20170234999).
In regards to Claim 28, Jalilian in view of Willis discloses the claimed invention as detailed above except for “the one or more event signatures comprise a fracturing signature, wherein the fracturing signature is indicative of a formation of a fracturing within a formation, and wherein the determination of the occurrence of the at least one event comprises a determination of the formation of the fracture.”
Dykstra teaches “the one or more event signatures comprise a fracturing signature, wherein the fracturing signature is indicative of a formation of a fracturing within a formation, and wherein the determination of the occurrence of the at least one event comprises a determination of the formation of the fracture (receives event data from sensors to determine an observed length of hydraulic fracture – [0046]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jalilian in view of Willis to incorporate the 

Allowable Subject Matter
Claims 18, 19, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claim 18 limitation of the “spectral centroid threshold” and “spectral spread threshold” used to determine the occurrence of “inflow of sand into the wellbore based on the difference between” the thresholds is not found in any of the relevant prior art cited above. Claim 19 is dependent upon Claim 18. Claim 26 limitation of the event signature comprising a “self-induced hydraulic fracturing” is not found in any of the relevant prior art cited above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291.  The examiner can normally be reached on Monday - Friday 7:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863